Title: From George Washington to Major General Joseph Spencer, 11 March 1777
From: Washington, George
To: Spencer, Joseph



Sir,
Head Quarters [Morristown] 11th March 1777

I have yours of the 2d instant, by which I am sorry to find, that from a Number of unfortunate Circumstances, your intended descent upon Rhode Island had failed. I however think you were right in not putting any thing to the risque of a miscarriage, for untill we get our new army properly established, it is our Business to play a certain game, and not depend upon Militia for any thing capital. The Enemy having drawn almost the whole of their Force from New York into Jersey, with a design to take the field as soon as the Weather and Roads will permit, has obliged me to order all the Continental Troops of Connecticut that have had the small Pox to march immediately, and join me and all those that have not to be innoculated, for the Country is so full of that disorder, that there is no other way of preserving the lives of the Soldiery. I hope you will be able to keep the Enemy from penetrating the Country with Militia only, and should they draw off any more of their Men and thereby reduce their numbers in any considerable manner,

perhaps, as you have Boats and every thing ready, you may be able by dint of superior force to give them a Blow, tho’ you have only Militia. But I recommend caution to you as I have done before. I am.
